UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-26402 THE AMERICAN ENERGY GROUP, LTD. (Exact name of Registrant as specified in its charter) Nevada 87-0448843 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Gorham Island Suite 303 Westport, Connecticut (Address of principal executive offices) (Zip code) 203-222-7315 (Registrant’s telephone number including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to section 12(g) of the Act: Common Stock, Par Value $.001 Per Share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes ¨ No ¨ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. As of May 15, 2013, the number of Common shares outstanding was 44,052,949 THE AMERICAN ENERGY GROUP, LTD. INDEX TO FORM 10-Q PART I-FINANCIAL INFORMATION PAGE Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition And Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Items 4 and 4T. Controls and Procedures 11 PART II-OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Mine Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits 13 2 PART I-FINANCIAL INFORMATION THE AMERICAN ENERGY GROUP, LTD. Balance Sheets Assets March 31, 2013 (Unaudited) June 30, Current Assets Cash $ $ Oil and gas sales receivable Prepaid expenses Total Current Assets Property and Equipment Office equipment Leasehold improvements Accumulated depreciation ) ) Net Property and Equipment Other Assets Investment in oil and gas working interest – related party Security deposit Total Other Assets Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Accounts payable $ $ Security deposits Note payable - Accrued liabilities Total Current Liabilities Total Liabilities Stockholders’ Equity Common stock, par value $0.001 per share; authorized 80,000,000 shares; 43,749,429 and 39,432,761 shares issued and outstanding, respectively Capital in excess of par value Accumulated deficit ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying unaudited notes to the financial statements. 3 THE AMERICAN ENERGY GROUP, LTD. Statements of Operations For the Three Months and Nine Months Ended March 31, 2013 and 2012 Unaudited Three Months Ended Nine Months Ended March 31, March 31, March 31, March 31, Revenue $ Cost of Goods Sold 0 0 0 0 Gross Profit Expenses Administrative salaries Legal and professional General and administrative Office overhead expenses Depreciation Total Expenses Net Operating Income (Loss) ) Other Income and (Expense) Warrant settlements (-
